DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed with respect to the previously set forth claim objections have been fully considered and are persuasive in view of the Amendment.  The previously set forth claim objections have been withdrawn.  Please see below for new claim objections, directed toward the amendment.
Applicant’s arguments, filed with respect to the rejections under 35 U.S.C. 112(a) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the rejections under 35 U.S.C. 112(a) have been withdrawn. 
Applicant’s arguments, filed with respect to the rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the rejections under 35 U.S.C. 112(b) have been withdrawn. 
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive.  The rejections under 35 U.S.C. 102 have been overcome by the Amendment.  Applicant argues that the combination of Roehrich and Barnes fails to meet “actuates the truck engine when the truck engine is off after determining that predetermined safety conditions are satisfied, including determining that an amount of fuel onboard the truck is above a threshold amount, to avoid depleting the truck engine of fuel for a haul”.  Examiner respectfully disagrees.  As set forth in the modified grounds of rejection, necessitated by Amendment, Roehrich meets “actuates the truck engine when the truck engine is off after determining that predetermined safety conditions are satisfied”.  The combination of Roerich and Barnes meets “including determining that an amount of fuel onboard the truck is above a threshold amount”, as Barnes teaches “determining that an amount of fuel onboard the truck is above a threshold amount” in paragraph [0131].  The combination of Roehrich and Barnes further meets “to avoid depleting the truck engine of fuel for a haul” as this would be inherent to the actuation and determination of safety conditions of Roehrich modified to include the safety condition of determining that an amount of fuel onboard the truck is above a threshold amount, and since “to avoid depleting the truck engine of fuel for a haul” is a statement of intended use rather than a positively set forth structural limitation or method step.  

Claim Objections
Claim 1 is objected to because of the following informalities:  “fam” appears to be in error for “fan”.  Appropriate correction is required.
Claims 1-4, 7-8, and 11-16 are objected to because of the following informalities:  Claims 1-4, 7-8, and 11-16 make inconsistent use of “set--point” and “set-point”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roehrich et al. (US 5,186,015: cited by Applicant) in view of Barnes et al. (WO 2010/002644: cited by Applicant).
Regarding claim 1, Roehrich et al. discloses a transportation refrigeration unit (TRU) for conditioning air in a cargo box (see at least TRU #14), the TRU comprising:
TRU components including a compressor, an evaporator, a condenser, and a fan (see at least column 1, lines 29-32; Figure 1 #RA and #DA, which are indicative of a fan);
a TRU controller that is operationally connected to the TRU components and electronically connected to a truck engine controller that is configured to control a truck engine (see at least control module of TRU #34, engine control #36; column 4, lines 22-34; column 5, lines 14-19), 
wherein when a delta between a cargo box temperature and a cargo box set--point temperature is greater than a predetermined threshold (see at least Figure 3, step #136; column 6, lines 54-68), the TRU controller: 
actuates the truck engine when the truck engine is off (see at least Figure 3, step #140; column 7, lines 9-35) after determining that predetermined safety conditions are satisfied (see at least column 5, lines 14-40), and 
controls the TRU components to condition air in the cargo box to return the cargo box temperature to the set--point temperature (see at least Figure 3, step #144),
wherein the TRU is without an engine that is separate from the truck engine (see at least column 1, lines 14-21; column 1, line 48 through column 2, line 14).
Roehrich et al. is silent regarding wherein the predetermined safety conditions include determining that an amount of fuel onboard the truck is above a threshold amount, to avoid depleting the truck engine of fuel for a haul.
Barnes et al. teaches another TRU responsive to predetermined safety conditions, wherein the predetermined safety conditions include determining an amount of fuel onboard the truck is above a threshold amount (see at least paragraph [00131]: “low fuel warning” is indicative of detection of amount of fuel being above a threshold amount).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the TRU of Roehrich et al. with wherein the predetermined safety conditions are include determining that an amount of fuel onboard the truck is above a threshold amount, as taught by Barnes et al., to improve the TRU of Roehrich et al. by allowing the TRU to reconcile various power conditions to ensure operation of the TRU for the longest possible time without damage (see at least Barnes et al. paragraph [00131]).  
Examiner notes that the combination of Roehrich et al. and Barnes et el. will meet the intended use of to avoid depleting the truck engine of fuel for a haul.  

Regarding claim 2, Roehrich et al. further discloses wherein while the truck engine is actuated, the TRU controller draws power from the truck engine to power the TRU components until the cargo box temperature is at the set--point temperature (see at least Figure 3, step #144).
Regarding claim 3, Roehrich et al. further discloses wherein the TRU controller turns the engine off when the cargo box temperature is at the set--point temperature (see at least Figure 3, step #148).
Regarding claim 4, Roehrich et al. further discloses wherein the TRU controller determines that the truck engine is actuated and thereafter draws power from the truck engine to power the TRU components until the cargo box temperature is at the set-point temperature (see at least Figure 3, steps #136-#144).
Regarding claim 7, Roehrich et al. further discloses wherein the TRU includes a thermometer in the cargo box (see at least temperature sensor #16), the thermometer being in electronic communication with the TRU controller (see at least column 4, lines 46-50; column 4, lines 22-34), and the temperature in the cargo box is temperature read dynamically by the TRU controller in communication with the thermometer (see at least column 4, lines 22-34).
Regarding claim 8, Roehrich et al. is silent regarding wherein the TRU controller communicates with the truck engine controller over a controller area network (CAN).
Barnes et al. teaches another TRU wherein the TRU controller communicates with the truck engine controller over a controller area network (CAN) (see at least paragraph [00117]: “CAN Bus”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the TRU of Roehrich et al. with wherein the TRU controller communicates with the truck engine controller over a controller area network (CAN), as taught by Barnes et al., to improve the TRU of Roehrich et al. by allowing for processing of additional variables, thus allowing for more efficient power management (see at least paragraphs [00117]-[00118]).  

Claim(s) 11-14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roehrich et al. (US 5,186,015: cited by Applicant) in view of Barnes et al. (WO 2010/002644: cited by Applicant).
Regarding claim 11, Roehrich et al. discloses a method for maintaining a cargo box set-- point temperature with a transportation refrigeration unit (TRU), wherein 
the TRU includes TRU components including a compressor, an evaporator, a condenser, and a fan (see at least column 1, lines 29-32; Figure 1 #RA and #DA, which are indicative of a fan);
a TRU controller, operationally connected to the TRU components and electronically connected to a truck engine controller that is configured to control a truck engine (see at least control module of TRU #34, engine control #36; column 4, lines 22-34; column 5, lines 14-19), 
wherein the method comprises the TRU controller: 
determining when a delta between a cargo box temperature and a cargo box set point temperature is greater than a predetermined threshold (see at least Figure 3, step #136; column 6, lines 54-68), the TRU controller, 
actuating the truck engine when the truck engine is off (see at least Figure 3, step #140; column 7, lines 9-35), after determining that predetermined safety conditions are satisfied (see at least column 5, lines 14-40), and
controlling the TRU components to condition air in the cargo box to return the cargo box temperature to the set-- point temperature (see at least Figure 3, step #144), and
wherein the TRU is without an engine that is separate from the truck engine (see at least column 1, lines 14-21; column 1, line 48 through column 2, line 14).
Roehrich et al. is silent regarding wherein the predetermined safety conditions include determining that an amount of fuel onboard the truck is above a threshold amount, to avoid depleting the truck engine of fuel for a haul.
Barnes et al. teaches another TRU method responsive to predetermined safety conditions, wherein the predetermined safety conditions include determining that an amount of fuel onboard the truck is above a threshold amount (see at least paragraph [00131]: “low fuel warning” is indicative of detection of amount of fuel being above a threshold amount).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the TRU method of Roehrich et al. with wherein the predetermined safety conditions are include determining that an amount of fuel onboard the truck is above a threshold amount, as taught by Barnes et al., to improve the TRU method of Roehrich et al. by allowing the TRU to reconcile various power conditions to ensure operation of the TRU for the longest possible time without damage (see at least Barnes et al. paragraph [00131]).  
Examiner notes that the combination of Roehrich et al. and Barnes et el. will meet the intended use of to avoid depleting the truck engine of fuel for a haul.  

Regarding claim 12, Roehrich et al. further discloses wherein while the truck engine is actuated, the TRU controller draws power from the truck engine to power the TRU components until the cargo box temperature is at the set--point temperature (see at least Figure 3, step #144).
Regarding claim 13, Roehrich et al. further discloses wherein the TRU controller turns the engine off when the cargo box temperature is at the set--point temperature (see at least Figure 3, step #148).
Regarding claim 14, Roehrich et al. further discloses wherein the TRU controller determines that the truck engine is actuated and thereafter draws power from the truck engine to power the TRU components until the cargo box temperature is at the set-point temperature (see at least Figure 3, steps #136-#144).
Regarding claim 17, Roehrich et al. further discloses wherein the TRU includes a thermometer in the cargo box (see at least temperature sensor #16), the thermometer being in electronic communication with the TRU controller (see at least column 4, lines 46-50; column 4, lines 22-34), and the temperature in the cargo box is temperature read dynamically by the TRU controller in communication with the thermometer (see at least column 4, lines 22-34).
Regarding claim 18, Roehrich et al. is silent regarding wherein the TRU controller communicates with the truck engine controller over a controller area network (CAN).
Barnes et al. teaches another TRU method wherein the TRU controller communicates with the truck engine controller over a controller area network (CAN) (see at least paragraph [00117]: “CAN Bus”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the TRU method of Roehrich et al. with wherein the TRU controller communicates with the truck engine controller over a controller area network (CAN), as taught by Barnes et al., to improve the TRU method of Roehrich et al. by allowing for processing of additional variables, thus allowing for more efficient power management (see at least paragraphs [00117]-[00118]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763